PER CURIAM.
This case came on for consideration on the original record and was argued by counsel.
Being of opinion that the order of the District Court of December 7, 1959, authorizing the Board of Monitors to utilize all necessary discovery processes to examine all persons who may have knowledge concerning the Sun Valley Transaction, the Commercial State Bank and Trust Company of New York Transaction and the Fidelity Bank Transaction, contained in an Interim Report of the Board of Monitors, provided the Board of Monitors obtain approval of the District Court prior to instituting any of the above discovery procedures, and provided the Board of Monitors upon completion of the discovery processes render a comprehensive report to the District Court on its findings, is an order which in context is not final or appealable under the Judicial Code, it is
Ordered by the court that the appeal is dismissed for lack of jurisdiction.